Case 2:17-cv-05320-CCC-JAD Document 65-1 Filed 11/02/20 Page 1 of 3 PageID: 563




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 WITOLD BAGINSKI,
                                                    CASE NO: 2:17-cv-05320 (JLL) (JAD)
                        Plaintiff,

 V.
                                                                  Civil Action
 BOROUGH OF WALLINGTON;
 EUGENIUSZ RACHELSKI, individually                        CERTIFICATION OF
 and in his official capacity as Councilman;           LEONARD E. SEAMAN, ESQ.
 KHALDOUN ANDROWIS individually and
 in his official capacity as Councilman;
 MELISSA DABAL, individually and in her
 official capacity as Councilwoman; BRYAN
 OLKOWSKI, individually and in his official
 capacity as Councilman; VICTOR POLCE,
 individually and in his official capacity as
 Borough Administrator, XYZ CORP. INC.
 (1— 10); JOHN DOES (1-10) AND JANE
 DOES (1- 10),

                        Defendants

         I, Leonard E. Seaman, hereby certify as follows:

         1.     I am an attorney at law of the State of New Jersey and am admitted to practice

 before the United States District Court for the District of New Jersey.

         2.     I am Of Counsel with the Law Offices of Richard Malagiere, PC, co-counsel for

 the Borough in this matter.

         3.     I make this certification in opposition to the motion by Plaintiff, Wiltold Baginski,

 for discovery sanctions, related to the Borough’s production of documents in July and August of

 this year.

         4.     Annexed hereto as Exhibit A is a true and accurate copy of correspondence dated

 July 22, 2020 from Timothy O’Conner, Esq. serving a copy of a November 20, 2017

 “Investigation Report” relating to the claims in this matter.
Case 2:17-cv-05320-CCC-JAD Document 65-1 Filed 11/02/20 Page 2 of 3 PageID: 564




          5.     Annexed hereto as Exhibit B is a true and accurate copy of my letter of August 7,

 2020 producing email messages to and from the email accounts maintained by the Borough for

 its official business: “wbaginski@wallington.org” (the “Wallington[dot]org email account’) and

 “v.baginski@verizon.net.” (the “Verizon[dot]net email account”). The total size of that

 production amounted to approximately 5.5 gigabytes of data in PDF files.

          6.     On August 17, 2020, I provided Plaintiff’s counsel with a portion of the

 documents already produced on August 7, 2020 Bates Numbered “BAGINSKI EMAILS 0001

 through BAGINSKI EMAILS 0140. Plaintiff has claimed that the attorney-client privilege

 applies to the following emails in that production, Bates Numbers 0101, 0103, 0105-0107, 0111-

 0113, 0120-0121, 0122-0123, 0124-0125, 0126-128, 0129, and 0135-0136. Annexed hereto as

 exhibits are true and accurate copies of those documents:

          Exhibit C     Bates number 0101

          Exhibit D     Bates Number 0103

          Exhibit E     Bates Number 0105-0107

          Exhibit F     Bates Number 0111-0113

          Exhibit G     Bates Number 0120-0121

          Exhibit H     Bates Number 0122-0123

          Exhibit I     Bates Number 0124-0125

          Exhibit J     Bates Number 0126-0128

          Exhibit K     Bates Number 0129

          Exhibit L     Bates Number 0135-0136

 Communications between Plaintiff and counsel have been redacted from Exhibits C, D, E, G, I,

 and K.



                                                 2
Case 2:17-cv-05320-CCC-JAD Document 65-1 Filed 11/02/20 Page 3 of 3 PageID: 565




        7.      Annexed hereto as Exhibit M is true and accurate copy of relevant portions of the

 Borough’s 2016 Employee Manual.

        8.      In July 2020, after the emails described in paragraph 5, above, were obtained by

 my office, Matthew Gilson, Esq. was assigned to review them prior to their production. As he

 was doing that, he discovered the presence of communications between Baginski and counsel

 and alerted me to same. As soon as that occurred, the I directed him to stop the review.

        9.      On July 28, 2020, I contacted Douglas Neumetzger and confirmed how the emails

 were obtained. His description to me was consistent with that set forth in his Certification of

 November 1, 2020.

        10.     I then reviewed the relevant case law and ethical requirements. Through that

 review, I made the determination that the emails were not privileged communications

 inadvertently disclosed that would be subject to notice and return to Plaintiff’s counsel but rather

 relevant documents that should be produced as part of the Borough’s ongoing discovery

 obligations.

        11. The emails were provided shortly after that determination was made

        I hereby certify that the foregoing statements made by me are true. I am aware that if any

 of the foregoing statements made by me are willfully false, I am subject to punishment.

                                                       s/ Leonard E. Seaman
                                                      LEONARD E. SEAMAN
                                                      THE LAW OFFICES OF RICHARD
                                                      MALAGIERE, P.C.
                                                      Attorneys for Defendant, Borough of
                                                      Wallington
                                                      250 Moonachie Road, Suite 102
                                                      Moonachie, New Jersey 07074
                                                      Tel: (201) 440-0675
                                                      les@malagierelaw.com

 DATED: November 2, 2020

                                                  3
